 

Exhibit 10.25

 

[gde2ufkzmw2g000001.jpg]

 

Date:

 

October 21, 2019

 

 

 

To:

 

Joseph Ragan

 

 

 

From:

 

Steve Kelly

 

 

 

Subject:

 

Employment Separation Agreement and Release

 

This Employment Separation Agreement and Release (“Agreement and Release”)
confirms our mutual understanding regarding your rights and benefits under the
Resideo Technologies, Inc. Severance Plan for Designated Officers (“Officer
Severance Plan”) incident to your termination of employment with Resideo
Technologies, Inc., its predecessor companies, affiliates, subsidiaries and
business units, past and present (“Resideo” or the “Company”).  By signing this
Agreement and Release, you hereby acknowledge that these benefits are in full
satisfaction of all rights to termination or severance related benefits for
which you may have been eligible or may claim to be eligible under any agreement
or promise, whether written or oral, express or implied, or any Company
sponsored severance plan (including the Officer Severance Plan) or program.

 

Date of Termination

 

You have been informed of your termination of employment from the
Company.  Accordingly, your last day of work (“Last Day of Active Employment”)
will be November 6, 2019.

 

Severance Pay

 

Provided you sign and return this Agreement and Release in the form provided to
you and do not revoke it (if applicable), you shall receive eighteen (18) months
of base salary continuation (“Salary Continuation Period”) following your Last
Day of Active Employment.  Your Salary Continuation Period shall extend from
November 7, 2019 through May 6, 2021.

 

These salary continuation payments are hereinafter referred to as “Severance
Pay.”  As a general rule, the Company will not begin the payment of your
Severance Pay until after you have signed and returned this Agreement and
Release in the form provided and have not revoked it (if applicable).  Thus, you
may experience an interruption in pay after your Last Day of Active
Employment.  In such case, your Severance Pay shall commence when the duly
executed Agreement and Release has been returned and any revocation period has
expired.  Any arrearages shall be paid retroactively as soon as administratively
practicable.  Notwithstanding the foregoing, the Company reserves the right, in
its sole discretion, to continue your Severance Pay while you review this
Agreement and Release, provided that this Severance Pay shall in no event be
construed as a waiver by the Company of the provision in the Officer Severance
Plan making benefits contingent on execution of a release of claims in favor of
the Company.

Page 1 of 15

--------------------------------------------------------------------------------

 

 

It is intended that this Agreement and Release be administered in compliance
with section 409A of the Internal Revenue Code of 1986 (the “Code”), including,
but not limited to, any future amendments to Code Section 409A, and any other
Internal Revenue Service or other governmental rulings or interpretations issued
pursuant to Section 409A (together, “Section 409A”) so as not to subject you to
payment of interest or any additional tax under Section 409A.  The parties
intend for any payments under this paragraph either to satisfy the requirements
of Section 409A or to be exempt from the application of Section 409A, and this
Agreement and Release shall be construed and interpreted accordingly.  In
furtherance thereof, if payment or provision of any amount or benefit hereunder
that is subject to Section 409A at the time specified herein would subject such
amount or benefit to any additional tax under Section 409A, the payment or
provision of such amount or benefit shall be postponed to the earliest
commencement date on which the payment or provision of such amount or benefit
can be made without incurring such additional tax.  In addition, to the extent
that Section 409A or any Internal Revenue Service guidance issued under Section
409A would result in you being subject to the payment of interest or any
additional tax under Section 409A, the parties agree, to the extent reasonably
possible, to amend this Agreement and Release to avoid the imposition of any
such interest or additional tax under Section 409A, which amendment shall
minimize any negative economic effect on you and be reasonably determined in
good faith by the Company and you.

 

Provided that you have signed and returned this Agreement and Release in the
form provided (and you did not revoke the same, if applicable), in the event of
your death after your Last Day of Active Employment, payment of any remaining
Severance Pay owing under this Agreement and Release will be made to your
estate.

 

All Severance Pay benefits are subject to federal, state and other applicable
taxes and withholdings.

 

Your Severance Pay and Salary Continuation Period may be reduced to the extent
necessary to enable the Company to recover any amounts you owe to the Company
(other than properly documented business expenses) including, without
limitation, unpaid bills under a Company corporate credit card program.

 

Additional Consideration

 

In addition to the benefits to which you are entitled under the Officer
Severance Plan, you shall be entitled to the following benefit(s) (“Additional
Benefits”), provided you sign and return this Agreement and Release in the form
provided to you (and you do not revoke the same, if applicable):

 

 

1.

Restricted Units.  Notwithstanding the terms of the 2018 Stock Incentive Plan of
Resideo Technologies, Inc. and its Affiliates, continued vesting of 11,763 of
the Restricted Stock Units (“RSUs”) issued to you on October 29, 2018, with
6,721 RSUs vesting on October 29, 2021 and 5,042 RSUs vesting on October 29,
2022;

For the avoidance of doubt, equity awards issued to you on or after December 21,
2018 shall be subject to pro-rated accelerated vesting upon termination as
outlined in the Amended and Restated 2018 Stock Incentive Plan of Resideo
Technologies, Inc. and its Affiliates;

Page 2 of 15

--------------------------------------------------------------------------------

 

 

2.

RBP Payment.  Notwithstanding the terms of the Resideo Bonus Plan, you shall
receive a pro-rated bonus for the 2019 performance year calculated by:  (i)
multiplying your base salary by your target incentive percentage of 90%; and
(ii) multiplying the product by a fraction, the numerator being the number of
days you were employed during the performance year and the denominator being
365; and (iii) multiplying that product by the sum of total payout percentage
for financial components plus 10% to represent individual performance; and

 

3.

Relocation Benefit.  If within six months of your Last Day of Active Employment,
you relocate back to the metropolitan area where you resided prior to Austin,
Texas, the Company will, provided you utilize the company’s vendor SIRVA,
reimburse you for (i) the cost of real estate commission fees arising out of the
sale of your house in Austin and (ii) the cost of shipment of your household
goods.  Such reimbursements will be considered taxable income and you will be
responsible for payment of taxes.  

Consideration for the Release

 

The Severance Pay and Additional Benefits (the “Consideration”) are something of
value that will be available to you only in return for your signed Agreement and
Release in the form provided to you (and you do not revoke the same, if
applicable).  If you choose not to sign this Agreement and Release in the form
provided to you, you will not be entitled to the Consideration.

 

Contingencies

 

In order to receive the Consideration under this Agreement and Release, you must
sign this Agreement and Release in the form provided no earlier than November 6,
2019 and no later than November 14, 2019, and return it to Steve Kelly at 901 E.
6th Street, Austin, TX 78702, within five (5) business days of the date on which
you signed it.

 

In the event that before the end of your Salary Continuation Period you (i)
accept a position with the Company as an employee, or (ii) return to work at
Resideo as a leased employee, contingent worker, consultant or independent
contractor, all Consideration under this Agreement and Release will terminate as
of the date your reemployment or assignment with the Company commences.  In such
event, all Consideration paid to you before your reemployment or assignment with
the Company commences shall be considered to be valuable legal consideration to
which you were not otherwise entitled and the Release of Claims and
Confidentiality provisions of this Agreement and Release shall remain in effect
and fully enforceable.

 

If you materially breach of any of the terms of this Agreement and Release
(including any intellectual property or noncompetition agreements to which you
may be subject, and which are hereby incorporated by reference ), you (a) shall
forfeit all right to future benefits under this Agreement and Release; (b) must
repay all benefits previously received pursuant to this Agreement and Release
upon the Company’s demand; and (c) must pay reasonable attorneys’ fees and all
other costs incurred as a result of your breach.  However, ten percent (10%) of
the cash severance benefits received will be exempt from this repayment
provision and will constitute consideration for the Release of Claims set forth
below.  Provided, however, this subparagraph shall not be applicable to
challenges to the validity of this Agreement and Release under the Age
Discrimination in Employment Act or Older Workers Benefit Protection Act, nor
will the Company seek any damages of any sort against you for having made such a
challenge.

 

Page 3 of 15

--------------------------------------------------------------------------------

 

Release of Claims

 

In exchange for the Consideration, you do hereby waive and do hereby release,
knowingly and willingly, Resideo Technologies, Inc., its future parent
corporations, its predecessor companies, its past, present and future divisions,
subsidiaries, affiliates and related companies and their successors and assigns
and all past, present and future directors, officers, employees and agents of
these entities, personally and as directors, officers, employees and agents
(collectively the “Resideo Group”), from any and all claims of any nature
whatsoever you have arising out of your employment and/or the termination of
your employment with the Resideo Group, known or unknown, including but not
limited to any claims you may have under federal, state, local or non-U.S.
employment, labor, or anti-discrimination laws, statutes and case law and
specifically claims arising under the federal Age Discrimination in Employment
Act of 1967, the Civil Rights Acts of 1866 and 1964, the Americans with
Disabilities Act of 1990, Executive Order 11246, the Employee Retirement Income
Security Act of 1974 (“ERISA”), the Family and Medical Leave Act of 1993, the
Rehabilitation Act of 1973, the Fair Labor Standards Act, the Labor-Management
Relations Act, the Equal Pay Act of 1963, the Fair Credit Reporting Act, the
Pregnancy Discrimination Act, the Uniformed Services Employment and Reemployment
Rights Act of 1994, the Occupational Safety and Health Act, the Worker
Adjustment Retraining and Notification Act (all such statutes, as amended), the
Texas Employment Discrimination Law,  the Texas Disability Discrimination Law,
the Texas Commission on Human Rights Act, the Texas Law on Communicable
Diseases, the Texas Constitution, Texas common law, and any and all other
applicable state, county or local statutes, ordinances or regulations, including
claims for attorneys’ fees; provided, however, that this release does not apply
to claims under ERISA Section 502(a)(1)(B) for benefits under Resideo Group
sponsored benefit plans covered under ERISA (other than claims for severance and
severance related benefits), does not apply to claims arising out of obligations
expressly undertaken in this Agreement and Release, does not apply to claims for
government-provided unemployment benefits or workers compensation benefits
(although you hereby warrant that you have fully disclosed and reported to the
Company any and all work-related injuries), does not apply to claims that cannot
be waived as a matter of law, and does not apply to claims arising out of any
act or omission occurring after the date you sign this Agreement and
Release.  All claims, including contingent claims, for incentive compensation
awards under any Resideo Group plan or payroll practice, along with any claims
under any state wage and hour laws, are specifically subject to this release of
claims.  Any rights to benefits (other than severance benefits) under Resideo
Group sponsored benefit plans are governed exclusively by the written plan
documents.

 

Notwithstanding the foregoing, nothing in this Agreement and Release (or any
exhibit or attachment thereto) is intended to or shall be construed to prevent
you from (i) filing an administrative charge or otherwise communicating with or
reporting possible violations of law to any federal, state or local government
office, official or agency; or (ii) reporting any accounting, internal
accounting control, or auditing matter to any federal regulatory agency, any
federal law enforcement agency, any Member of Congress or any committee or
subcommittee of Congress; and (iii) engaging in any activity protected by the
Sarbanes-Oxley Act (18 U.S.C. § 1514A) or the National Labor Relations Act.

 

By virtue of the foregoing, you agree that you have waived any damages and other
relief available to you (including, without limitation, monetary damages,
equitable relief and reinstatement) with respect to any claim or cause of action
released in this Release of Claims section.  Therefore, you agree that you will
not accept any award or settlement from any source or proceeding (including, but
not limited to, any proceeding brought by any other person or by any
governmental agency) with respect to any claim or right waived in this Agreement
and Release.

 

Page 4 of 15

--------------------------------------------------------------------------------

 

You acknowledge and understand that you have accepted the Consideration
referenced in this Agreement and Release in full satisfaction of all claims and
obligations of the Resideo Group to you regarding any matter or incident up to
the date you execute this Agreement and Release (except to the extent expressly
excepted from the terms of this Agreement and Release) and you affirmatively
intend to be legally bound thereby.

 

You hereby agree and acknowledge that you are not entitled to receive any
additional payments or benefits from the Resideo Group related to your
employment or termination of employment other than as expressly provided herein.

 

You hereby represent and warrant that, under the federal Fair Labor Standards
Act and/or any state or local counterpart (collectively, “FLSA”), you (i) were
properly classified as either exempt or nonexempt from overtime (i.e., as either
ineligible or eligible to receive overtime), (ii) have been fully paid for all
hours worked for the Company, and (iii) do not claim that the Company violated
or denied any wage and hour rights under the FLSA.

 

Claims Warranties

 

You represent and warrant that you are not aware of any facts that would
establish, tend to establish or in any way support an allegation that any member
of the Resideo Group has engaged in conduct that you believe could violate (1)
any provision of federal law relating to fraud (including but not limited to the
Sarbanes-Oxley Act, the Dodd-Frank Wall Street Reform and Consumer Protection
Act (“Dodd-Frank Act”) and/or any state or local counterpart); (2) any rule or
regulation of the Securities and Exchange Commission; (3) the federal False
Claims Act and/or any state or local or municipal qui tam counterpart (which
prohibit the presentation by the Company or any affiliate of false claims and
statements or the creation of false records or statements in order to obtain
payment of federal, state, county or municipal funds, or to avoid refunds of
such government funds); and (4) any other federal, state or local law.

 

Cooperation and Nondisclosure

 

In further exchange for the Consideration you receive under this Agreement and
Release, you agree to cooperate fully with the Company in any matters that have
given or may give rise to a legal claim against the Company, and of which you
are knowledgeable as a result of your employment with the Company.  This
requires you, without limitation, to (i) make yourself available upon reasonable
request to provide information and assistance to the Company on such matters
without additional compensation, except for your out of pocket costs, (ii)
maintain the confidentiality of all Company privileged information including,
without limitation, attorney-client privileged communications and attorney work
product, unless disclosure is expressly authorized by the Company’s Law
Department, and (iii) notify the Company promptly of any requests to you for
information from any third party (excluding government entities), related to any
pending or potential legal claim or litigation involving the Company, reviewing
any such request with a designated representative of the Company prior to
disclosing any such information, and permitting a representative of the Company
to be present during any communication of such information.

 

Nothing in this Agreement and Release prohibits you from reporting possible
violations of federal law or regulation to any governmental agency or entity
including, but not limited to, the Department of Justice, the Securities and
Exchange Commission, the Congress, and any Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation.  You do not need the prior authorization of the Law Department to
make any such reports or disclosures and you are not required to notify the
Company that you have made such reports or disclosures.

 

Page 5 of 15

--------------------------------------------------------------------------------

 

Non-Disparagement

 

At no time on or after the date hereof will you make any statement, publicly or
privately (other than to your spouse and legal advisors), which would be
disparaging (as defined below) to the Resideo Group, businesses, management,
products, customers, strategies, prospects, image, tradecraft, practices, office
environment, culture, condition, or reputation or that of directors, employees,
officers or members; provided, however, that nothing contained in any provision
of this Agreement and Release shall preclude you from making any statement in
good faith which is required by any applicable law or regulation or the order of
a court or other governmental body or initiating or cooperating with any
official government investigation.

 

Resideo typically does not provide references.  Rather, Resideo will typically
confirm dates of employment and last job title only, except if required by
applicable law, regulation or court order otherwise.

 

For purposes of this Agreement and Release, the term “disparaging” shall mean
any statement or representation (whether oral or written and whether true or
untrue) that, directly or by implication, tends to create a negative, adverse or
derogatory impression about the subject of the statement or representation or
that is intended to harm the reputation of the subject of the statement or
representation.  For the avoidance of doubt, you agree that you will not write
or contribute to a book, article or other media publication, whether in written
or electronic format, that is in any way descriptive of the Resideo Group or
your career with the Company without submitting a draft thereof, at least thirty
(30) days in advance, to the Company’s Executive Vice President and General
Counsel, whose judgment about whether such book, article or other media
publication is disparaging shall be determinative.

 

Indemnification

 

Resideo will indemnify you, to the extent permitted by law and Resideo’s
certificate of incorporation and by-laws, for personal acts and omissions
committed in the exercise of your duties as an officer of the
Company.  Consistent with this obligation, the Company will advance
indemnification expenses on your behalf, provided you sign an undertaking to
repay all such amounts if it shall be ultimately determined by final judicial
decision that you are not entitled to indemnification.

 

Confidentiality

 

You agree not to disclose or cause any other person to disclose to third
parties, including employees of the Company, the terms of this Agreement and
Release; provided, however, that you have the right to disclose the terms of
this Agreement and Release to your spouse, your financial/tax advisor, your
attorney, and in response to a governmental inquiry, including a governmental
tax audit or a judicial subpoena, or as otherwise required by law.  If you
disclose the terms of this Agreement and Release to any of the foregoing, you
agree to instruct such persons to maintain the confidentiality thereof.  You
understand that your breach of this confidentiality provision shall excuse the
Company from performing further under this Agreement and Release.  You agree
that neither this Agreement and Release nor any version of this Agreement and
Release shall be admissible in any forum as evidence against the Company or you
except in a proceeding to challenge or enforce this Agreement and Release.  This
Agreement and Release does not constitute an admission of wrongdoing by either
party.

 

Page 6 of 15

--------------------------------------------------------------------------------

 

Non-Compete, Non-Solicitation and IP Agreements

 

You acknowledge and agree that any agreements signed by you relating to
intellectual property and confidential information acquired by you as a result
of your employment with the Company remain in full force and effect and place
legal obligations upon you that continue beyond your employment with the
Company.  In further exchange for the Consideration you receive under this
Agreement and Release, you agree to abide by the confidentiality,
non-solicitation and intellectual property covenants set forth in Exhibit B
attached hereto with respect to knowledge acquired during your employment with
the Company.  You hereby agree that the covenants appearing at Exhibit B are a
material part of this Agreement and Release.  Notwithstanding the foregoing,
Exhibit B shall not apply with respect to any individual who is practicing law
on behalf of the Company.

 

You may not be held criminally or civilly liable under any federal or state
trade secret law for the disclosure of a trade secret that is made (a) in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney if such disclosure is made solely for the purpose
of reporting or investigating a suspected violation of law or for pursuing an
anti-retaliation lawsuit; or (b) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal and you do not
disclose the trade secret except pursuant to a court order.

 

Severability; Entire Agreement; No Oral Modifications; No Waivers

 

Should any of the provisions of this Agreement and Release (other than the
Release of Claims provision) be determined to be invalid by a court of competent
jurisdiction, the parties agree that this shall not affect the enforceability of
the other provisions of the Agreement and Release.  In such case, the parties
shall renegotiate the invalidated provision(s) in good faith to effectuate
its/their purpose and to conform the provision(s) to applicable law.  This
Agreement and Release and any Company agreement(s) you have signed relating to
noncompetition, intellectual property and confidential information constitute a
single integrated contract expressing the entire agreement of the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions with respect to the
subject matter hereof.  This Agreement and Release may be amended or modified
only by an agreement in writing.  The failure by the Company to declare a breach
or otherwise to assert its rights under this Agreement and Release shall not be
construed as a waiver of any right the Company has under this Agreement and
Release.

 

This Agreement and Release may be executed in counterparts by electronic means
(including scanning, photocopying and facsimile), all of which taken together
shall constitute an instrument enforceable and binding upon the parties.  In
addition, the use of scanned or facsimile signatures for the execution of this
Agreement and Release shall be legal and binding and shall have the same full
force and effect as if originally signed.

 

Page 7 of 15

--------------------------------------------------------------------------------

 

Return of Company Property

 

You hereby covenant that you have returned, or will return no later than your
Last Day of Active Employment, all Company property, including all electronic
devices, documents and electronic data.

 

Clawback Rights

 

You hereby acknowledge and agree that, notwithstanding any other provision of
this Agreement and Release to the contrary, no contractual provision or legal
requirement relating to recoupment or clawback by the Company of any amount in
the nature of compensation shall be affected by your separation of employment or
the payments contemplated hereby, and all such provisions and requirements shall
remain in effect and enforceable in accordance with their terms after the date
hereof.

 

Choice of Law

 

This Agreement and Release shall be governed by, and construed in accordance
with, the laws of the State of New York, without reference to principles of
conflict of laws.  You hereby consent to the exclusive jurisdiction and venue in
the federal courts of the State of New York for the resolution of all disputes
arising under, or relating to, this Agreement and Release.

 

Acknowledgments and Certifications

 

You acknowledge and certify that you:

 

(a)

have read and understand all of the terms of this Agreement and Release and do
not rely on any representation or statement, written or oral, not set forth in
this Agreement and Release;

 

(b)

are signing this Agreement and Release knowingly and voluntarily;

 

(c)

have been advised to consult with an attorney before signing this Agreement and
Release;

 

(d)

have the right to consider the terms of this Agreement and Release for at least
21 days and if you take fewer than 21 days to review this Agreement and Release,
you hereby waive any and all rights to the balance of the 21 day review period;
and

 

(e)

have the right to revoke this Agreement and Release within 7 days after signing
it, by providing written notice of revocation to your Human Resources
representative.  If you revoke this Agreement and Release during this 7-day
period, it becomes null and void in its entirety.

Page 8 of 15

--------------------------------------------------------------------------------

 

 

THIS IS A LEGALLY ENFORCEABLE DOCUMENT.

 

 

 

 

RESIDEO TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

/s/ Joseph Ragan

 

By:

/s/ Steve Kelly

Joseph Ragan

 

 

Steve Kelly

 

 

 

Chief Human Resources Officer

 

 

 

 

 

 

 

 

Dated:

November 6, 2019

 

Dated:

November 6, 2019

 

Page 9 of 15

--------------------------------------------------------------------------------

 

EXHIBIT A

 

RESIDEO TECHNOLOGIES, INC.

Agreement Relating to Resideo’s Trade Secrets,

Proprietary and Confidential Information

 

In consideration of the receipt of my Severance Benefits, I understand and agree
that:

 

1.

Records of Inventions.  I have kept complete and current written records of all
Inventions I Made during the period of time I was employed by Resideo and
promptly disclosed all such Inventions in writing to Resideo for the purpose of
adequately determining Resideo’s rights in each such Invention.  I have
supplemented or will supplement any such disclosures to the extent Resideo may
request that I do so.  If I have any doubt as to whether or not to disclose an
Invention to Resideo, I will disclose it.

 

2.

Disclosure of Inventions after Termination.  I will promptly and completely
disclose in writing to Resideo’s Law Department all Inventions which I Make
during the one year immediately following the end of my employment by Resideo
which relate either to my work assignment at Resideo or to Resideo’s Trade
Secrets, Proprietary and Confidential Information for the purpose of determining
Resideo’s rights in each such Invention before filing any application for
patents on such Inventions.  I will not file any patent application relating to
any such Invention without the prior written consent of Resideo’s Law
Department.  If I do not prove that I Made the Invention entirely after leaving
Resideo’s employment, the Invention is presumed to have been Made during the
period of time I was employed by Resideo.  I acknowledge that the conditions of
this paragraph are no greater than is necessary for protecting Resideo’s
interests in Resideo’s Trade Secrets, Proprietary and Confidential Information
and in Inventions to which it is rightfully entitled.

 

3.

Ownership of Inventions.  Each and every Invention I Made during the period of
time I was employed by Resideo (a) which relates directly to the business of
Resideo or to Resideo’s actual or demonstrably anticipated research or
development, or (b) which results from any work I perform for Resideo is the
sole and exclusive property of Resideo, and I agree to assign and hereby assign
my entire right, title and interest in each such Invention to Resideo.  Each
Invention I Made during the period of time I was employed by Resideo for which
no equipment, supplies, facilities or Resideo Trade Secrets, Proprietary or
Confidential Information was used and which was developed entirely on my own
time is my property, unless (a) the Invention relates directly to the business
of Resideo or to Resideo’s actual or demonstrably anticipated research or
development, or (b) the Invention results from any work performed by me for
Resideo.  If I assert any property right in an Invention I Made during the
period of time I was employed by Resideo, I will promptly notify Resideo’s Law
Department in writing.

 

Page 10 of 15

--------------------------------------------------------------------------------

 

4.

Cooperation with Resideo.  I will assist and fully cooperate with Resideo in
obtaining, maintaining, and asserting the fullest measure of legal protection,
which Resideo elects to obtain, maintain or assert for Inventions in which it
has a property right.  I will also assist and fully cooperate with Resideo in
defending Resideo against claims of violation of the intellectual property
rights of others.  I will be paid my reasonable expenses in assisting, and
cooperating with, Resideo.  I will execute any lawful document Resideo requests
me to execute relating to obtaining, maintaining, or asserting legal protection
for any said Invention or in defending against claims of the violation of the
intellectual property rights of others (including, but not limited to, executing
applications, assignments, oaths, declarations, and affidavits) and I will make
myself available for interviews, depositions and testimony.  In the event that
Resideo is unable, after reasonable effort, to secure my signature on any
document or documents needed to apply for or prosecute any patent, copyright, or
other right or protection relating to an Invention, for any other reason
whatsoever, I hereby irrevocably designate and appoint Resideo and its duly
authorized officers and agents as my agent and attorney-in-fact, to act for and
on my behalf to execute and file any such application or applications, and to do
all other lawfully-permitted acts to further the prosecution and issuance of
patents, copyrights, or similar protections thereon with the same legal force
and effect as if executed by me.

 

5.

Resideo’s Trade Secrets, Proprietary and Confidential Information.  I will
never, directly or indirectly, during or after my employment with Resideo
misappropriate, use or disclose Resideo’s Trade Secrets, Proprietary and
Confidential Information except in furthering Resideo’s business nor will I
disclose or disseminate at any time Resideo’s Trade Secrets, Proprietary and
Confidential Information to anyone who is not an officer, director, employee,
attorney or authorized agent of Resideo without the prior written consent of
Resideo’s Law Department unless the specific item of Resideo’s Trade Secrets,
Proprietary and Confidential Information: (a) is now in, or hereafter, (through
no breach of this agreement) becomes general public knowledge, or (b) prior to
my disclosure, dissemination or use, was lawfully acquired by me without any
obligation to retain the information in confidence.  In this connection, I will
not publish any of Resideo’s Trade Secrets, Proprietary and Confidential
Information for dissemination outside Resideo or file any patent application
relating to any Invention I Make during the period of time I am employed by
Resideo without the prior written approval of Resideo’s Law Department.  I will
execute any agreement relating to the protection of Resideo’s Trade Secrets,
Proprietary and Confidential Information or such information of any third party
whose intellectual property Resideo is under a legal obligation to protect if
Resideo requests that I do so.  I will not engage without the prior written
consent of Resideo’s Law Department, either during the period of time I am
employed by Resideo or for a period of two years following my Termination of
Employment for any reason, in any activity or employment in the faithful
performance of which it could be reasonably anticipated that I would use or
disclose Resideo’s Trade Secrets, Proprietary and Confidential Information.  All
documents and tangible things embodying or containing Resideo’s Trade Secrets,
Proprietary and Confidential Information are Resideo’s exclusive property.  I
have access to them solely for performing the duties of my employment by
Resideo.  I will protect the confidentiality of their content and comply with
all security policies and procedures, which may, from time to time, be
established by Resideo.  I will return all of them and all copies, facsimiles
and specimens of them and any other tangible forms of Resideo’s Trade Secrets,
Proprietary and Confidential Information in my possession, custody or control to
Resideo before leaving the employment of Resideo.

 

Page 11 of 15

--------------------------------------------------------------------------------

 

I understand that I have the right to use or practice any skill or expertise
generally associated with my employment but not special or unique to Resideo,
but that I do not have the right to use, practice or disclose Resideo’s Trade
Secrets, Proprietary and Confidential Information for my own benefit or for the
benefit of any third party.

 

I understand that I may not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made (a) in confidence to a federal, state or local government official, either
directly or indirectly, or to an attorney if such disclosure is made solely for
the purpose of reporting or investigating a suspected violation of law or for
pursuing an anti-retaliation lawsuit; or (b) in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal and I
do not disclose the trade secret except pursuant to a court order.

 

6.

Trade Secrets, Proprietary or Confidential Information from Previous
Employment.   I certify that I have not, and will not, disclose or use during my
employment by Resideo, any trade secrets, proprietary or confidential
information which I acquired as a result of any previous employment or under a
contractual obligation of confidentiality before my employment by Resideo.  I
understand that Resideo has no interest in and will not accept disclosure by me
of any trade secrets, proprietary or confidential information, which belongs to
a third party.  If I was ever placed in a position where I would be required or
was given an assignment that would require me to use, directly or indirectly,
any trade secrets, proprietary or confidential information of any person,
previous employer or any third party, I promptly informed Resideo’s Law
Department and my supervisor before I undertook any activity that would involve
the use or disclosure of such information or present the appearance to any such
third party that I hade used or disclosed such information.  If I failed to do
so, Resideo may elect not to indemnify me in the event of litigation and may
take such other actions, as it deems appropriate, up to and including
termination of my employment.

 

7.

Nonsolicitation of Resideo Employees.  I acknowledge that Resideo has invested,
and will continue to invest, significant time and money to recruit and retain
its employees.  Therefore, recognizing that in the course of my employment I
have obtained valuable information about Resideo employees, their respective
talents and areas of expertise, I agree that, during my employment and for a
period of two years following my Termination of Employment from Resideo for any
reason, I will not directly or indirectly, for my own account or for others, (i)
solicit (or assist another in soliciting) for employment or for the performance
of services, (ii) offer or cause to be offered employment or other service
engagement, or (iii) participate in any manner in the employment or hiring for
services of any current or former Resideo employee with whom I had contact or of
whom I became aware in my last two years of Resideo employment, unless it has
been more than 12 months since that individual left Resideo. Nor will I, for my
own account or for others, in any way induce or attempt to induce such
individual to leave the employment of Resideo.

 

Page 12 of 15

--------------------------------------------------------------------------------

 

8.

Nonsolicitation of Resideo Customers, Suppliers, Business Partners and
Vendors.  I acknowledge that Resideo has invested and will continue to invest
significant time and money to develop valuable, continuing relationships with
existing and prospective clients and customers of Resideo.  Therefore,
recognizing that in the course of my employment I have obtained  and/or will
obtain valuable information about Resideo customers, suppliers, business
partners, and/or vendors, and their requirements, I agree that during my
employment and for a period of two years following my Termination of Employment
from Resideo for any reason, I will not directly or indirectly, for my own
account or for others, solicit or assist others in soliciting or attempt to
solicit (or assist others in attempting to solicit), (i) any existing clients,
customers, suppliers, business partners, and/or vendors of Resideo with whom I
had contact, or of whom I became aware while employed by Resideo during the
two-year period prior to my Termination of Employment, or (ii) any prospective
clients, customers, suppliers, business partners, and/or vendors of Resideo with
whom I had contact and with whom Resideo took significant steps to do business
during the two-year period prior to my Termination of Employment, for the
purpose or effect of inducing such existing or prospective clients, customers,
suppliers, business partners, and/or vendors to cease doing business or reduce
their business with Resideo or to purchase, lease or utilize products or
services that are competitive with, similar to, or that may be used as
substitutes for any products or services offered by Resideo.

 

9.

Notice to Future Employers.  For the period of two years immediately following
the end of my employment by Resideo, I will inform each new employer, prior to
accepting employment, of the existence of this agreement and provide that
employer with a copy of it.  Resideo has the right to inform any future employer
of the existence of this agreement and to provide any future employers with a
copy of it.

 

10.

Copyright.  As to all works prepared by me which are: (i) within the scope of my
employment, or (ii) based upon information I acquired from Resideo which is not
normally made available to the public, or (iii) commissioned by Resideo, but not
within my scope of employment, I hereby agree to:

 

 

(a)

Submit to Resideo’s Law Department and to my supervisor for approval for
publication or oral dissemination;

 

 

(b)

Assign all right, title and interest in and to the copyright in all such works
to Resideo; and

 

 

(c)

Waive any claim of moral rights, author’s rights, droit moral, or any equivalent
rights to the extent necessary or permitted by law.

 

I hereby release and allow Resideo to use, for any lawful purpose, any voice
reproduction, photograph, or other video likeness of me made in the course of my
employment.

 

12.

Acknowledgement of Receipt.  I acknowledge that I have received a copy of this
agreement prior to accepting Severance Benefits from Resideo and that execution
of this agreement was an express condition of my receipt of Severance Benefits.

 

Page 13 of 15

--------------------------------------------------------------------------------

 

13.

Effectiveness of Agreement.  I acknowledge that the provisions of this agreement
are in addition to, and in no way intended to limit, restrict or narrow any
prior or existing agreement with Resideo.  This agreement does not replace or
supersede any prior or existing employment or other agreement with Resideo, but
rather, shall be read in conjunction with such prior or existing agreements and
shall be interpreted in a manner to provide Resideo the maximum protection and
the most effective and complete assignment of inventions provided by all
agreements I have with Resideo.  The terms of this agreement are to be read
consistent with the terms of any other intellectual property, trade secret or
confidentiality agreements that I have executed with Resideo; provided, however,
to the extent there is a conflict between/among such agreements, such agreements
shall be read in concert and construed as providing the broadest possible
protections to Resideo, even if such construction would require provisions of
more than one such agreement to be given effect. This agreement shall be deemed
effective as of the first day of my employment by Resideo and shall continue
throughout the entire period of time I am employed by Resideo and my obligations
will continue after, and survive, the end of my employment by Resideo.

 

14.

Identity of Future Employer.  If reasonably requested by Resideo, I shall advise
Resideo of the name and address of my intended future employer.

 

15.

Remedies.  I acknowledge that a remedy at law for any breach or threatened
breach of the provisions of this Agreement would be inadequate and therefore
agree that Resideo shall be entitled to injunctive relief in case of any such
breach or threatened breach. In the event that a court determines that I have
breached or threatened to breach this agreement, I agree to reimburse Resideo
for all attorneys’ fees and costs incurred in enforcing the terms of the
agreement. However, nothing contained herein shall be construed as prohibiting
Resideo from pursuing any other remedies available for any such breach or
threatened breach against me or my then-current employer which may also include
but not be limited to contract damages, lost profits and punitive damages.

 

16.

Successors; Binding Agreement.  This agreement binds my heirs, executors,
administrators, legal representatives and assigns and inures to the benefit of
Resideo and its successors and assigns.  Only a written amendment executed by
both Resideo and me can modify this agreement.

 

17.

Governing Law.  This agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to its principles of
conflicts of law.

 

18.

Validity.  It is the desire and intent of the parties hereto that the provisions
of this agreement shall be enforced to the fullest extent
legally-permissible.  Accordingly, if any particular provision(s) of this
agreement shall be adjudicated to be invalid or unenforceable, the court may
modify or sever such provision(s), such modification or deletion to apply only
with respect to the operation of such provision(s) in the particular
jurisdiction in which such adjudication is made.  In addition, if any one or
more of the provisions contained in this agreement shall for any reason be held
to be excessively broad as to duration, geographical scope, activity or subject,
it shall be construed by limiting and reducing it, so as to be enforceable to
the extent compatible with the applicable law as it shall then appear.  The
remaining provisions of this agreement shall remain in full force and effect.

Page 14 of 15

--------------------------------------------------------------------------------

 

 

19.

Definitions

 

 

(a)

“Resideo” collectively identifies Resideo Technologies, Inc. (a Delaware
corporation having a place of business at Corporate Center Drive, Melville,
Suffolk County, New York), its predecessors, designees and successors and its
past, present and future operating companies, divisions, subsidiaries,
affiliates and other business units, including businesses acquired by purchase
of stock, merger or otherwise.

 

 

(b)

“Trade Secrets, Proprietary and Confidential Information” means information
which is not generally known in the industry in which Resideo is engaged, which
may be disclosed to me or which I may learn, observe, discover or otherwise
acquire during, or as a result of, my employment by Resideo and which includes,
without limitation, any information, whether patentable, patented or not,
relating to any existing or contemplated products, inventions, services,
technology, ideas, concepts, designs, patterns, processes, compounds, formulae,
programs, devices, tools, compilations of information, methods, techniques, and
including information relating to any research, development, manufacture,
purchasing, engineering, know-how, business plans, sales or market methods,
methods of doing business, customer lists, customer usages or requirements, or
supplier information, which is owned or licensed by Resideo or held by Resideo
in confidence.

 

 

(c)

“Invention” includes not only inventions (including, but not limited to,
copyright works, trademarks, domain names, URLs, keywords, social media account
or identification names, business networking/media account or identification
names and mask works), but also innovations, improvements, discoveries, ideas
and all other forms of intellectual property (including, but not limited to,
copyright works and mask works) – whether or not any of the foregoing
constitutes trade secret or other confidential information.

 

 

(d)

“Make” or “Made” when used in relation to Invention includes any one or any
combination of (i) conception, (ii) reduction to practice, or (iii) development
of an Invention and is without regard to whether I am a sole or joint inventor.

 

 

(e)

“Termination of Employment” shall be defined as any separation from employment
with Resideo regardless of the reason, including any and all voluntary and
involuntary reasons for termination. The termination date for purposes of this
Agreement shall be the last day I actively perform services for Resideo.

 

 

(f)

“Solicit” or “soliciting” includes contacting, communicating with, marketing to,
engaging or otherwise interacting with (whether initiated by me or not).

 

20.

Headings Descriptive.  The headings of the several paragraphs of this agreement
are inserted for convenience only and shall not in any way affect the meaning or
construction of this agreement.

Page 15 of 15